NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 19-2477
                                     _____________

                                      ZHI FEI LIAO,
                                                Petitioner
                                           v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                            ____________

                        On Petition for Review of a Decision of the
                             Board of Immigration Appeals
                                      (A074-862-076)
                       Immigration Judge: Kuyomars Q. Golparvar
                                       ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 6, 2021

              Before: HARDIMAN, PHIPPS, and COWEN, Circuit Judges.

                                   (Filed: May 7, 2021)
                                       ___________

                                        OPINION
                                      ____________

HARDIMAN, Circuit Judge.

       Zhi Liao returns to this Court a second time. We granted his first petition for

review after holding that the BIA erred when it held that Liao’s conviction for violating



 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Pennsylvania’s child endangerment statute, 18 PA. CONS. STAT. § 4304(a)(1), was a

removable child abuse offense under the Immigration and Nationality Act. See Liao v.

Att’y Gen. (Liao I), 910 F.3d 714, 717 (3d Cir. 2018).

       In Liao I, the BIA did not address whether Liao’s terroristic threats conviction in

violation of 18 PA. CONS. STAT. § 2706(a)(1) rendered him removable, so we remanded

the case for consideration of that issue. The Board of Immigration Appeals upheld the

immigration judge’s ruling that Liao was removable to his native China because of that

conviction. Liao petitions for review once again.

       Exercising our jurisdiction over final orders of removal under 8 U.S.C.

§ 1252(a)(1), we review Liao’s legal challenge to the BIA’s single member decision de

novo. Liao I, 910 F.3d at 718. The Government now concedes that Liao’s Pennsylvania

conviction for terroristic threats does not constitute a removable crime of domestic

violence under 8 U.S.C. § 1227(a)(2)(E)(i). See Gov’t Br. 3, 16, 19 (citing United States

v. Brown, 765 F.3d 185, 193 (3d Cir. 2014)). So we will grant the petition, vacate the

final order of removal, and remand with instructions for the BIA to remand to the IJ with

instructions to dismiss the removal proceedings against Liao.




                                             2